SUMMERS, Justice.
The defendant was charged by bill of information with robbing Dianne Toran of $65.00 on April 21, 1969 while armed with a pistol. He was tried, found guilty as charged and sentenced to serve 20 years in the Louisiana State Penitentiary.
The State’s witness Dianne Toran testified that while she was a cashier at the Carver Theater, the defendant approached -the-ticket booth on the night of April 12, 1969 and demanded she give him the money. At the time, she stated, he held a gun un,der his shirt and was accompanied by a confederate. She gave him the money.
The defendant is relying upon one bill of exceptions reserved when the trial judge permitted the State to question Miss Toran in regard to a similar offense committed by the defendant when he robbed her on April 8, 1969 while she was selling tickets at the Carver Theater.
Under repeated decisions of this Court, the trial judge ruling is correct. La.R.S. 15:445 and 15:446; State v. Montegut, 257 La. 665, 243 So.2d 791, decided this day; State v. Welch, 250 La. 719, 198 So.2d 902 (1967).
The conviction and sentence are affirmed.